--------------------------------------------------------------------------------

Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT is by and between DIRECT WIRELESS COMMUNICATIONS, INC., a Texas
public corporation with an address at 2068 N. Valley Mills Dr., Waco, Texas
76710 (hereinafter referred to as “Employer”), and Stephen Barnhill, with an
address at 2 Springfield Place, Savannah, Georgia 31411 hereinafter referred to
as “Employee”).


WHEREAS, Employer has purchased assets from the Barnhill Group, LLC, which was
the previous employer of Employee; and


WHEREAS, Employer desires to employ Employee and Employee desires to such
employment in accordance with the terms and conditions herein; and


WHEREAS, Employee represents and warrants to Employer that he is not party to
any contract which Employee will be breaching by entering into this Agreement or
which restricts in any way Employee’s ability to accept employment with
Employer: and


WHEREAS, Employer would not enter into this Agreement with Employee but for the
foregoing representation and warranty by Employee.


NOW, THEREFORE, for and in consideration of the mutual benefits to be gained by
the performance thereof, the parties hereto agree as follows:


1.
EMPLOYMENT/TERM



Employer hereby employs Employee and Employee hereby accepts employment with
Employer under the terms and conditions specified in this Agreement.


Employment of Employee pursuant to the terms of this Agreement in the position
of President will commence on the 15th day of September, 2003 and will continue
for a period of five (5) years (the “Original Term”) unless earlier terminated
as further set forth herein.  This Agreement shall automatically renew for
successive one-year terms unless either party gives notice to the other party of
its intent not to renew within a thirty day period prior to the end of the then
current term.


2.
TITLE AND DUTIES

 
2.1           Employee shall have the title of President and Medical
Director.  The general duties to be performed by Employee shall include:


a.            Authority over and responsibility for all medical, scientific
research and development issues including without limitation, research projects,
budgets with respect to such projects, hiring and firing of all scientific and
medical employees, strategic direction and strategic alliance (in conjunction
with the board of directors of Employer), patents, presentations and
publications;


b.            Authority over all research and medical personnel;


c.            Those additional duties assigned to Employee from time to time by
the board of directors of Employer; and
 

--------------------------------------------------------------------------------


 
d.    To regularly, promptly and fully report to the board of directors of
Employer or to any person duly authorized by the Employer to receive such
reports as to the performance of Employee’s duties and as to the business and
affairs of the Employer, including business opportunities and activities, know
to Employee.
 
              2.2            Hours - Employee shall be expected to work such
hours as reasonable and necessary to comply with workload demands, but Employee
shall not be prohibited from undertaking other business or philanthropic
ventures, including but not limited to those ventures with which Employee is
currently involved, including serving on the board of directors or similar
governing body of any charitable, civic or service organization, provided such
activities do not interfere with the ability of Employee to discharge the
responsibilities required under this Agreement.  In connection with any
activities permitted under this Section 2.2, Employee shall retain any
compensation received therefore.


3.
COMPENSATION



3.1           Salary - Employer shall pay Employee base gross salary at the rate
of $25,000 per month, payable in accordance with Employer’s customary payment
policy. Consistent with its mandate, the Compensation Committee of Employer’s
board of directors, of if no such committee is standing, the full board of
directors, shall on each anniversary of the date of this Agreement, grant
Employee an increase in his base gross salary, as in effect on the prior day,
equal to the percentage increase for the preceding twelve calendar months in the
United States Department of Labor’s Bureau of Labor Statistics Consumer Price
Index (or successor to that index).  At no time during the term of this
Agreement shall Employee’s base salary be reduced.


3.2           Reimbursement of Expenses - Employee shall be reimbursed monthly
by Employer for reasonable and necessary business expenses incurred in
connection with Employee’s performance of his duties.  Reimbursement is subject
to the submission of expenses in a timely manner with appropriate supporting
documentation, and subject to compliance with the Employer’s standard
reimbursement policy.


3.3           Other Benefits and Duties – Employee will be entitled to the
following additional benefits:


(a)           Incentive Stock Option Plan – Employee will be eligible to
participate in an Incentive Stock Option Plan granting Employee the number of
options with the corresponding vesting schedules as set forth on Exhibit A upon
establishment of the Incentive Stock Option Plan by the board of directors;


(b)           Other Benefits - Employer shall at all times during the term of
this Agreement provide health insurance benefits for Employee with coverage and
premiums no less favorable to Employee as such coverage and premiums to which
Employee is receiving immediately prior to the date of this Agreement.  Employee
will also participate in any employee benefit plans, programs, arrangements and
policies maintained by Employer for its employees from time to time, including,
but not limited to, any benefit or non-qualified deferred compensation plan or
program made available generally to executive officers of Employer and/or
members of the board of directors.  Employer will pay all Employee and family
contributions, deductibles, co-insurance and other expenses unreimbursed by the
health insurance plan for medically necessary covered health services provided
in the United States, not to exceed $25,000 per plan year in the
aggregate.  Employee will also be eligible to such other benefits applicable to
Employee including retirement, pension, profit sharing, insurance or other
similar plans, which are implemented from time to time by the board of
directors, provided that the rights to such benefits are not contractual and are
subject to modification by Employer at any time, although such modifications
shall apply prospectively.
 
Stephen Barnhill Employment Agreement,

Page 2

--------------------------------------------------------------------------------



                3.4           Vacation - Employee shall be entitled to 20 paid
vacation days during the calendar year from January 1 to December 31.  For
employment periods of less than one calendar year, vacation days shall accrue at
the rate of 0.83 days per month of employment.  All vacation must be taken by
December 31 in the calendar year in which such vacation is earned.


3.5           Public holidays - Employee shall also be entitled to all “public
holidays,” as that term is generally defined.


3.6           Taxes - Employer shall withhold from Employee’s compensation
provided for hereunder all applicable income taxes, social security and Medicare
costs that Employer is required to withhold.


3.7           Additional Perquisites –


(a)           Travel – Employee shall not be required to be away from his
principal office for any more than four days (or parts thereof) out of any
thirty consecutive day period nor more than eight days (or parts thereof) out of
any ninety consecutive day period.


(b)           Travel Expenses – Any travel by Employee on behalf of Employer
shall be at Employer’s expense and shall include, but not be limited to, all
costs of transportation, lodging, meals, and with respect to air fare at full
coach rates for domestic flights with a scheduled flight time of less than four
hours and at full business class rates for all domestic flights with a scheduled
flight time of four hours or more and for all international flights.  All travel
will be at the sole discretion of the Employee.


(c)           Office – Employee’s principal office shall be located in Savannah,
Georgia.  Employer shall provide and maintain furniture, fixtures and equipment
for Employee’s principal office as is reasonable for such office, together with
a full-time secretary/receptionist whose continued employment shall be in the
sole discretion of Employee.  In no event shall Employee be required to move his
office location or residence in order to satisfy his obligations under this
Agreement.


(d)           Director & Officer Insurance – Employer, at its expense, shall
maintain director and officer insurance covering Employee with a reputable
carrier.


4.
TERM AND TERMINATION OF EMPLOYMENT; SUSPENSION



(a)           4.1           Termination for Cause - This Agreement may be
terminated by the board of directors of Employer without prior written notice
for “Cause.”  “Cause” as used herein means the following:  (i) Employee’s
conviction of, or plea of nolo contendere to, a felony which adversely and
materially affects the Employer, (ii) Employee’s willful failure or refusal to
perform the duties as set forth in Section 2.1 as determined by the Board of
Directors or implement a directive from the Board of Directors, in each case
remaining uncured for a period of fourteen (14) days after receipt of written
notice from the Board of Directors specifying such failure or refusal; or (iii)
during any ninety (90) consecutive day period, failed for a material period of
time to perform material duties of his position on a substantially full time
basis by reason of a disability as defined by 29 C.F.R.§ 1630.2(g)(1), and
Employee cannot perform the essential functions of his position with reasonable
accommodation.


4.2           Rights on Termination for Cause - If the board of directors of
Employer terminate this Agreement for Cause as defined in Section 4.1, then
Employer shall make on the date of termination a lump sum payment equal to the
sum of (i) accrued unpaid wages, (ii) unreimbursed expenses properly incurred
prior to the date of termination and (iii) the value of all accrued unpaid
vacation pay, less any amounts which Employee owes to Employer and which
Employee hereby authorizes shall be offset against amounts owed to him by
Employer.  Upon such termination, Employee shall waive his/her right to further
compensation, and shall have a duty to seek other employment in mitigation of
the loss of employment.
 
Stephen Barnhill Employment Agreement,

Page 3

--------------------------------------------------------------------------------


 
4.3           Rights on Termination other than for “Cause” - If Employer
terminates this Agreement, other than for Cause, then the Employer shall give
the Employee thirty (30) days’ prior written notice of its intent to terminate,
in which event Employer shall be required to (i) continue to meet its
obligations to the Employee under Section 3.1 for the remaining portion of the
Original Term of the Agreement (but in no event less than for a period of one
year from the date of termination) and (ii) reimburse the Employee for ninety
(90) days of the Employee’s COBRA premium payments, commencing with the COBRA
payment next due after termination, should the Employee elect COBRA (the
“Continuing Benefit”).  The Employer may deduct from each payment to the
Employee any and all amounts required to be deducted or withheld for general
payroll purposes in accordance with the provisions of federal law and any
applicable state law now in effect or hereafter in effect including without
limitation, state and federal income withholding, FICA and other withholding tax
requirements, and such other deductions permitted by the Employer which Employee
may authorize from time to time.  In addition, any outstanding options granted
to Employee shall immediately vest on the date of the termination.


4.4           Rights on Termination “at will.” - If Employee terminates the
Agreement,


(a) for “good reason,” then Employee shall be entitled to receive the benefits
applicable under Section 4.3 above.  “Good reason” as used herein means any of
the following without the consent of Employee (i) a breach of this Agreement by
Employer, or (ii) a substantial adverse change in the nature or status of
Employee’s responsibilities or title from those described in this Agreement.


(b) for other than “good reason,” then Employee shall be entitled to receive the
benefits applicable under Section 4.2 above.


4.5           Rights on Termination at death – Upon the termination of
Employee’s employment as a result of Employee’s death, Employee’s beneficiary or
estate shall be entitled to receive the benefits applicable under Section 4.3
above plus any death benefits for which Employee is eligible under any play or
program maintained by Employer.


5.
ASSIGNMENT



This Agreement may not be assigned in whole or in part by Employee, but is
personal to Employee and will terminate as a matter of law upon Employee’s
death, if not terminated earlier pursuant to Article 4.


6.
NON-COMPETITION AND PROTECTION OF CONFIDENTIAL INFORMATION BY EMPLOYEE;
INTELLECTUAL PROPERTY



6.1           During Employment - While employed by Employer, Employee shall not
directly or indirectly as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director or in any other individual or
representative capacity, engage or participate in any business in competition
with the business of Employer or take any action inconsistent with his
confidential and fiduciary relationship with Employer.
 
Stephen Barnhill Employment Agreement,

Page 4

--------------------------------------------------------------------------------


 
 
               6.2            Subsequent to Employment - In consideration for
Employer’s employment of Employee pursuant to the terms of this Agreement.
Employee agrees that upon termination of employment for Cause by Employer or by
Employee, Employee shall not, directly or indirectly, enter into or engage in
direct or indirect competition with Employer in Texas, Georgia or California,
where Employer conducts business, as a partner, joint venturer, director,
officer, employee, agent, consultant, owner or shareholder of a competing
business for a period of 12 months thereafter.  Employee acknowledges that
Employer would not have employed Employee in the position and with the
compensation and benefits provided Employee hereunder, but for Employee’s
agreement to this covenant.  The parties expressly intend to enter into a
binding and enforceable covenant not to compete.  If the scope of this covenant
as written is subsequently found to be broader than is permitted by the
Governing Law, then the covenant shall be deemed binding and enforceable to the
maximum extent then allowed by the Governing Law.

6.3           Confidential Information - Employee acknowledges that during
employment with Employer, he will be privy to, make use of, acquire and/or add
to confidential information which is closely guarded and valued by Employer and
to which Employee would not have access but for employment with Employer.  Such
confidential information includes, but is not limited to, Employer’s trade
secrets, systems, procedures, manuals, computer software, customer lists (which
are deemed for all purposes confidential and proprietary), vendor list, product
list and price list.  As a material inducement to Employer to employ Employee,
to grant Employee access to Employer’s confidential information, and to pay
Employee the compensation stated herein, Employee covenants that he shall not,
at any time during or following the termination of employment or this Agreement,
directly or indirectly, use, divulge or disclose for any purpose whatsoever,
other than within the scope of employment by Employer, any confidential
information that has been obtained by, or disclosed to, Employee as a result of
or during employment with Employer.  Employee will not make or possess without
authority copies of documents, papers or other media on which any confidential
information about the Employer or any of its affiliated companies is
recorded.  On termination of employment for any reason, Employee shall deliver
to the Employer all such documents, papers or other media together with all
copies thereof. Confidential information shall not include, and the restrictions
herein, shall not apply to information, which is already in the public domain
through no fault of Employee or that was known to Employee prior to his
employment with Employer.  If Employee receives a court subpoena, which seeks
Employer’s confidential information, Employee shall promptly notify Employer of
the subpoena and give the Employer the opportunity to challenge the subpoena,
but if Employer does not do so, Employee shall have no duty to disobey the
subpoena.

 
 
Stephen Barnhill Employment Agreement,

Page 5

--------------------------------------------------------------------------------


 
6.4    Intellectual Property.
 

 
(a)
Ownership –   If, during the period of Employee’s employment, Employee either
alone or jointly with others, makes any improvement, process, system, invention,
design or discovery, including any registered or unregistered copyrights,
service or trade marks, patents (together “Inventions”) capable of use in
connection with any business of the Employer or of any subsidiary of the
Employer, such Invention shall be and remain the property of the Employer
(whether registered or not) and accordingly Employee hereby assigns to the
Employer any rights Employee may have in such Inventions.  Upon making any
Invention, Employee will immediately communicate all information concerning the
same to the Employer.  If so requested, at the Employer’s expense but without
receiving additional payment, Employee will assist the Employer in obtaining
Letters Patent, Trademark or Copyright Registrations, or any other protection
desired by the Employer in respect of any such Invention and, at the expense of
the Employer, will execute all documents and do all things necessary to give
effect to this provision.  This Section 6.4 shall apply only to Inventions
relating to the business of Employer.  In addition, if Employer is not
interested in the Invention then Employee shall have the right to retain such
Invention at his sole cost.
     
 
(b)
Assignment - Employee hereby assigns (so as to continue beyond the termination
of this Agreement for whatever reason) to the Employer as beneficial owner by
way of assignment, all of Employee’s rights, title and interest, including
without limitation all patent, trademark and copyright ownership of Employee, in
and to all material written or devised by Employee pertaining to the actual or
potential operation or business of the Employer or any affiliated company of
Employer, resulting from or suggested by any work which Employee shall do
pursuant to Employee’s employment with Employer whether or not such items
constitute a “work made for hire” as defined in the U.S. Copyright Act of 1976,
17 U.S.C. §101, as amended, and all rights of action for damages for
infringement thereof.



 
(c)
Appointment of Attorney-in-Fact - Employee hereby irrevocably appoints the
Employer to be Employee’s attorney-in-fact to execute on Employee’s behalf any
documents as described in this Article 6.4 and generally to act on Employee’s
behalf and in Employee’s name for the purpose of giving to the Employer the full
benefit of the provisions of this Article 6.4.  A certificate in writing signed
by any director or the secretary of the Employer that any instrument or act
falls within the authority hereby conferred shall be conclusive evidence that
such is the case.



7.
OTHER POST-EMPLOYMENT RESTRICTIONS



7.1           Solicitation of Employer’s Customers - Until the expiration of 12
months from the termination of employment with the Employer for cause, Employee
shall not directly or indirectly solicit, canvass or approach any person or
entity:


 
(a)
Who, to Employee’s knowledge, was provided with goods or services by the
Employer or any of its subsidiaries at any time during 12 months before such
termination;



 
(b)
For the purpose of offering to that person or entity goods or services similar
to those which were provided by Employer.



7.2           Solicitation of Employer’s Employees - After the termination of
Employee’s employment with the Employer for Cause, for a period of 12 months
from the date of termination, Employee shall not directly or indirectly solicit
or entice away or endeavor to entice away from the Employer or any of its
affiliates any employee.


7.3           Representation to Third Parties - After the termination of
Employee’s employment with the Employer (for whatever reason), Employee shall
not represent himself or permit himself to be held out as being in any way
connected with or interested in the business of the Employer or any of the
affiliates of the Employer, except if and for so long as Employee remains an
employee of that affiliate.


8.
INDEMNITY



(a)  Employee hereby agrees to indemnify and hold harmless Employer from all
costs arising from (i) Employee’s breach of this Agreement, (ii) claims made by
third parties that Employee breached an employment or other contract with such
third party by entering into this Agreement or (iii) claims that Employee is
restricted from accepting employment with Employer, or (iv) claims that Employer
is by this Agreement interfering with a business or contractual relationship
between Employee and any third party, in each case to the extent a court of
competent jurisdiction rules in favor of such third party on the merits of such
claim.
 
Stephen Barnhill Employment Agreement,

Page 6

--------------------------------------------------------------------------------


 
(b)  Employer hereby agrees to indemnify and hold harmless Employee from all
costs arising from (i) claims made by third parties that Employee breached an
employment or other contract with such third party by entering into this
Agreement or (ii) claims that Employee is restricted from accepting employment
with Employer, or (iii) claims that Employer is by this Agreement interfering
with a business or contractual relationship between Employee and any third
party, in each case provided that no court of competent jurisdiction rules in
favor of such third party on the merits of such claim.


9.
GENERAL PROVISIONS



9.1           Notice - Any written notice required under this Agreement shall be
deemed received upon personal delivery or three days after mailing by certified
mail, with return receipt requested, addressed to the party for which it is
intended at the parties’ respective addresses or upon the next business day when
deposited with a nationally recognized express courier.


9.2           Waiver and Limitations - Employee’s failure to give written notice
of any claim or controversy within ninety (90) days shall constitute a waiver of
the claim or controversy.  The statute of limitations for all lawsuits arising
hereunder or related hereto or to Employer’s employment of Employee, or the
termination of Employee’s employment, for any and all claims, shall be two years
unless a shorter limitation period is otherwise fixed by the Governing Law.


9.3           Entire Agreement - Understanding - This Agreement supersedes all
other agreements or understandings, either oral or written, between the parties
with respect to Employer’s employment of Employee.  Each party has read and
understood and voluntarily entered into this Agreement, which reflects the
mutual understandings of the parties and shall not be construed more strongly in
favor of or against either party.  Employee acknowledges that he has had the
opportunity to consult with an attorney about this Agreement, including without
limitation, the arbitration provision, before signing.


9.4           Severability - The invalidity or unenforceability of a particular
provision of this Agreement shall not affect the enforceability of any other
provisions.


9.5           Amendments - This Agreement may only be amended in writing by an
agreement executed by both parties hereto.


9.6           Waiver - Waiver by any party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.


9.7           Binding Effect - Subject to the prohibition against assignment by
Employee herein contained, this Agreement and the terms and conditions herein
shall inure to the benefit of and be binding upon the parties hereto their
successors, heirs and legal representatives.


9.8           Attorney’s Fees - If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be awarded reasonable attorney’s fees, costs and other expenses necessarily
incurred.


9.9           Injunctive Relief - The covenants by Employee contained in
Articles 6 and 7 shall be construed and interpreted as agreements independent of
any other provisions of this Agreement.  The existence of any claim or cause of
action by Employee against Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to Employer’s enforcement of such
covenants. Employee acknowledges and expressly agrees that breach of these
covenants would cause immediate and irreparable injury to Employer, the remedies
at law for breach of these covenants are inadequate, and that Employer is
entitled to injunctive relief to prevent a breach, stop a continuing breach or
prevent any further or recurring breach of these covenants, with a minimum bond,
and as to a temporary restraining order without notice.  The provisions of
Articles 6 and 7 shall survive any termination of Employee’s employment and/or
the termination of this Agreement.
 
Stephen Barnhill Employment Agreement,

Page 7

--------------------------------------------------------------------------------


 
9.10          Governing Law - THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND IS
PERFORMABLE IN DALLAS COUNTY, TEXAS.


9.11          Dispute Resolution – If a dispute arises between Employer and
Employee regarding the implementation of this Agreement, the parties agree to
negotiate in good faith regarding a resolution of the issues involved for at
least thirty days.  If the parties fail to resolve the dispute during this
period of negotiation and either party initiates proceedings to enforce its
rights, Employer will immediately escrow $50,000 from which Employee will be
reimbursed for his reasonable litigation expenses monthly upon presentation to
the escrow agent of reasonable proof of expenditure.  Employer will replenish
this escrow fund with an additional $25,000 whenever the balance falls below
$10,000, and will deposit appropriate interest for any late payments.  Any
amounts payable to Employee under this Section shall be grossed up to cover any
applicable income taxes.  Upon completion of any such proceedings, unless the
parties agree otherwise, the losing party will reimburse the winning party’s
reasonable attorney’s fees and costs incurred in the litigation, and if Employee
shall be the losing party, Employee shall reimburse Employer for payments to him
of his reasonable litigation expenses with appropriate interest calculated from
the date such reimbursement payments are due, which due date shall not be less
than five days form the date of the final judgement in such litigation, until
payment is made.   ALL DISPUTES ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
TO EMPLOYER’S EMPLOYMENT OF EMPLOYEE OR THE TERMINATION OF EMPLOYEE’S EMPLOYMENT
SHALL BE SUBMITTED EXCLUSIVELY TO BINDING ARBITRATION IN DALLAS, TEXAS, PURSUANT
TO THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN
ARBITRATION ASSOCIATION, provided however that Employer shall be entitled to
injunctive relief from any court of jurisdiction against Employee’s breach of
any covenant in Articles 6 and 7, and further provided that this Agreement shall
not require arbitration of any claim for workers’ compensation benefits
(although any claims arising under Texas Labor Code § 450.001 shall be subject
exclusively to arbitration) or any claim for unemployment
compensation.  Employee understands that agreeing to arbitration waives the
right to a jury trial.  Arbitral awards shall be enforceable by any court of
competent jurisdiction


9.12          Counterparts - This Agreement shall be executed in multiple
originals, each of which shall be valid as an original.


9.13          Survival of Certain Provisions – The provisions hereof, including
without limitation those contained in Articles 4, 7, 8 and Sections 9.8 and
9.11, which are to be performed or observed after the termination of this
Agreement and the covenants and agreements of the parties contained herein with
respect thereto shall survive the termination of this Agreement and be effective
according to their terms.
 
Stephen Barnhill Employment Agreement,

Page 8

--------------------------------------------------------------------------------


 
 
EXECUTED this 15th day of September 2003.





 
EMPLOYER



 
DIRECT WIRELESS COMMUNICATIONS, INC.





 

  BY: /s/ Bill G. Williams       Bill G. Williams, Chairman and CEO          

 
 
EMPLOYEE

 
 

  BY: /s/ Stephen Barnhill       Stephen Barnhill          

 
 
Stephen Barnhill Employment Agreement,

Page 9

--------------------------------------------------------------------------------


 
EXHIBIT A
STOCK OPTIONS
 
 


 
 
 
 
 
 
 
 
 
 

 
Stephen Barnhill Employment Agreement,
 
Page 10